Citation Nr: 0214797	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-13 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from January 1966 to April 
1969.  His claim initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  


REMAND

In February 2002, the Board remanded the case and instructed 
the RO to schedule the veteran for a hearing before a Member 
of the Board sitting at the RO.  In a May 2002 letter, the RO 
notified the veteran that his hearing was scheduled for June 
5, 2002.  However, a copy of that letter in the claims file 
includes a handwritten note which states: "Scheduled in 
error".  Unfortunately, the record does not indicate that 
the veteran's hearing has been rescheduled.  Accordingly, 
this case is hereby REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Detroit RO as soon as practicable.

Once the veteran has been afforded the requested hearing, or 
in the event that he withdraws his hearing request or fails 
to appear, the case should be returned to the Board for 
appellate consideration.  The veteran is reminded that he has 
the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




